                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 4:17-CR-00049
v.                                                 §
                                                   §
                                                   §
HECTOR RAUL SAN MIGUEL-BERNAL                      §



                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

       Now before the Court is the request for revocation of Defendant’s supervised release. After

the District Judge referred the matter to this Court for a report and recommendation, the Court

conducted a hearing on January 24, 2019, to determine whether Defendant violated his supervised

release. Defendant was represented by Denise Benson. The Government was represented by

Matthew Johnson.

       Hector Raul San Miguel-Bernal was sentenced on August 18, 2014, before The Honorable

U.S. District Judge Robert Junell of the Western District of Texas after pleading guilty to the

offense of Aiding and Abetting Transportation of Illegal Aliens, a Class D felony. This offense

carried a statutory maximum imprisonment term of 5 years. The guideline imprisonment range,

based on a total offense level of 12 and a criminal history category of III, was 15 to 21 months.

He was subsequently sentenced to 15 months of imprisonment followed by a 3-year term of

supervised release subject to the standard conditions of release plus special conditions to include

substance abuse testing and treatment; alcohol abstinence; within 60 days of release, the defendant

shall establish an account with the Texas Attorney General’s office for the support of his minor
child/children; residential and travel restrictions; contact restrictions; the defendant shall obtain

his GED during the term of supervision; the defendant shall participate in workforce development

programs and services as directed by the probation officer, and if deemed necessary by the

probation officer, which include occupational/career development, including but not limited to

assessment and testing, education, instruction, training classes, career guidance, job search and

retention services until successfully discharged from the program; and a $100 special assessment.

On September 28, 2016, he completed his period of imprisonment and began service of the

supervision term. On March 27, 2017, jurisdiction in this case was transferred to the Eastern

District of Texas and the case was reassigned to U.S. District Judge Amos L. Mazzant. On January

23, 2018, an Order on Request for Modifying the Conditions or Term of Supervision with the

Consent of the Offender was signed, and the conditions were modified to include home detention

with electronic monitoring for 90 days.

       On August 22, 2018, the U.S. Probation Officer executed a Petition for Warrant or

Summons for Offender Under Supervision [Dkt. 4, Sealed]. The Petition asserted that Defendant

violated eight (8) conditions of supervision, as follows: (1) The defendant shall refrain from any

unlawful use of a controlled substance; (2) The defendant shall refrain from excessive use of

alcohol and shall not purchase, possess, use, distribute, or administer any controlled substances,

except as prescribed by a physician; (3) The defendant shall abstain from the use of all intoxicants,

including alcohol, marijuana, synthetic marijuana, and bath salts during the term of supervision;

(4) The defendant shall not leave the judicial district without the permission of the Court or

probation officer; (5) The defendant shall report to the probation officer in a manner and frequency

directed by the Court or probation officer; (6) The defendant shall work regularly at a lawful

occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons; (7) The defendant shall notify the probation officer at least ten days prior to any change

in residence or employment; and (8) The defendant shall support his or her dependents and meet

other family obligations, and shall comply with the terms of any court order or order of an

administrative process requiring payments by the defendant for the support and maintenance of a

child or of a child and the parent with whom the child is living.

       The Petition alleges that Defendant committed the following acts: (1) and (2) On October

31, 2016, Mr. San Miguel-Bernal submitted a positive urine specimen for cocaine. The specimen

was confirmed by Alere Toxicology, and he also provided a verbal admission; (3) Mr. San Miguel-

Bernal submitted a positive urine specimen for alcohol on August 7, 2017. The specimen was

confirmed by Redwood Toxicology Laboratory; (4) Mr. San Miguel-Bernal traveled to the

Western District of Texas on or about December 19, 2017, without permission. He had been given

permission to travel there during the month of July 2017 pending a transfer of supervision.

However, upon the transfer being denied, he was instructed to return permanently by December

19, 2017. Although he returned on this date, it was revealed he returned to the Western District of

Texas to continue employment. The travel was revealed after the U.S. Probation Office called his

employer to verify his separation date and was advised he was at work (within the Western District

of Texas) on December 21, 2017. Additionally, during a home visit conducted on July 13, 2018,

the offender’s father advised he believed Mr. San Miguel-Bernal had traveled to Oklahoma for

work purposes. He also advised the offender had not been home the entire week; (5) Mr. San

Miguel-Bernal failed to submit a monthly report form for the months of May, June, and July 2018;

(6) Mr. San Miguel-Bernal discontinued employment during the month of June 2018, as revealed

by calling his employer. His employment status as of this writing is unknown. While on

supervision, he has experienced several periods of unemployment or unstable employment; (7) On
June 26, 2018, Mr. San Miguel-Bernal’s parole officer confirmed the offender was no longer

employed. Additionally, during a home visit conducted on July 13, 2018, the U.S. Probation

Office was advised the offender had discontinued employment by his father. His unemployment

status was verified by calling the employer. However, Mr. San Miguel-Bernal failed to notify of

his unemployment status or change; and (8) At the inception of supervision, Mr. San Miguel-

Bernal verbally stated he was financially supporting his daughter via a mutual agreement with her

mother. He was instructed to establish an account with the Texas Attorney General’s Office during

the month of August 2017. The offender did comply with the instruction, but a recent records

check revealed he did not pay during the months of June and August 2018. The outstanding

balance is $16, 126.45.

       Prior to the Government putting on its case, Defendant entered a plea of true to allegation

one (1) of the Petition. The Government abandoned allegations two (2) through eight (8) of the

Petition. Having considered the Petition and the plea of true to allegation one (1), the Court

finds that Defendant did violate his conditions of supervised release.

       Defendant waived his right to allocute before the District Judge and his right to object to

the report and recommendation of this Court. 

                                    RECOMMENDATION

       Pursuant to the Sentencing Reform Act of 1984, the Court recommends the Defendant’s

supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

be imprisoned for a term of eight (8) months, with no term of supervised release to follow.

       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in the

North Texas area, if appropriate.   SIGNED this 30th day of January, 2019.




                                                               ___________________________________
                                                               Christine A. Nowak
                                                               UNITED STATES MAGISTRATE JUDGE
